                   Case 20-51045-JTD              Doc 13        Filed 01/19/21         Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE



In re :                                                           Chapter 11
RTI HOLDING COMPANY, LLC, et al.,1                                Case No. 20-12456 (JTD)
                  Debtors.                                        (Jointly Administered)




RUBY TUESDAY, INC.,
                  Plaintiff,
          v.                                                      Adv. Proc. No. 20-51045 (JTD)
EVERGREEN DEVELOPMENT COMPANY,
L.L.C.,
                  Defendant.

           DECLARATION OF ROBERT KUBICKI IN SUPPORT OF
     EVERGREEN DEVELOPMENT COMPANY, L.L.C.’S RESPONSE TO
MOTION FOR PARTIAL SUMMARY JUDGMENT REGARDING FIRST CLAIM FOR
   RELIEF ASSERTED IN COMPLAINT FOR DECLARATORY RELIEF AND
       IN SUPPORT OF CROSS MOTION FOR SUMMARY JUDGMENT

           I, Robert Kubicki, under penalty of perjury, state as follows:


1
  The Debtors, along with the last four digits of each Debtor’s tax identification number, are: RTI Holding Company,
LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD, LLC (6505); RT of Carroll County, LLC (8836);
RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738); RT Distributing, LLC (6096); RT Finance, LLC (7242);
RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC (7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc.
(1103); RT Indianapolis Franchise, LLC (6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky
Restaurant Holdings, LLC (7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of
Maryland, LLC (7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise,
LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire Restaurant
Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT Omaha Holdings, LLC
(8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando Franchise, LP (5105); RT
Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest Franchise, LLC (9715); RT St. Louis
Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri Franchise, LLC (6082); RT West Palm Beach
Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc.
(8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249);
Ruby Tuesday of Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc.
(0472); Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432).
Case 20-51045-JTD   Doc 13   Filed 01/19/21   Page 2 of 4
Case 20-51045-JTD   Doc 13   Filed 01/19/21   Page 3 of 4
Case 20-51045-JTD   Doc 13   Filed 01/19/21   Page 4 of 4




   15
